A. LEON HIGGINBOTHAM, Jr., Circuit Judge,
dissenting in part,
I join in the opinion of the court as to all issues except the imposition of punitive damages. More particularly, I agree with Part IV A of the above opinion that the conduct of Grasso, Stoner, and Gallagher establishes their liability for punitive damages. I further agree that there is no basis for punitive damages against Tucker. However, I dissent because the extraordinary magnitude of the punitive damages in this ease cannot be sustained on this record which is devoid of evidence of the defendants’ financial net worth.
Although the majority feels that the issue is waived, I write separately to consider the question of the necessity of evidence of the individual defendant’s net worth to sustain the imposition of punitive damages in the context of municipal liability for those punitive damages awards. I do not believe that this issue was waived and would consider this issue upon appeal exercising this court’s discretionary power to raise the issue sua sponte. Loretangeli v. Critelli, 853 F.2d 186, 189 n. 5 (3d Cir.1988); Selected Risks Ins. Co. v. Bruno, 718 F.2d 67, 69 (3d Cir.1983). There are extraordinary circumstances in this case. The importance of the issue of defendants’ economic worth, particularly in relation to the municipality’s duty of indemnification, has been acknowledged by the District Court and by counsel for all parties. The issue involves substantial sums of taxpayers’ money. When cities are not liable at all for punitive damages under 42 U.S.C. § 1983 and the Supreme Court’s decision in Newport, this court must be extremely careful that we not inadvertently open a back door into the City’s treasury when the Supreme Court has closed the front door. To treat this issue as having been waived, in all due respect, the majority sanctions a raid on the City’s treasury — a raid by which only the plaintiffs and their lawyers unnecessarily benefit and from which the taxpayers needlessly suffer.
While I think we can decide this issue now as a panel, I recognize that if the panel is not resolute on this issue, this is a case which cries out for reconsideration in banc. But since I do not think that this matter should be deferred to some future day when a new wisdom will repudiate the ironic result the majority now sanctions, I will here first explain the illogic of such awards in general and then consider the evidence necessary to sustain their imposition.

A. The Logic and Illogic of Substantial Punitive Damages Awards and Municipal Liability

I suggest that in the punitive damages area, the courts are not heeding Justice Cardozo’s admonitory recognition of “the tendency of a principle to expand itself to the limit of its logic.” Benjamin N. Cardozo, The Nature of the Judicial Process 51 (1932). In the context of municipal liability, the punitive damages field is one which now goes far beyond “the limit of its logic” as framed originally by early courts and scholars. What was once based on deterrence and punishment has now lost its foundation.
*478In England, the concept of exemplary or punitive damages was first clearly articulated in the case of Wilkes v. Wood, Lofft 1, 18-19, 98 Eng.Rep. 489, 498-99 (C.P.1763). John Wilkes had published a pamphlet, allegedly libelous to the King. The Secretary of State had Wilkes' house searched and seized his property on a nameless general warrant. In an action for trespass, Wilkes argued that “trifling damages would put no stop at all” (id. at 490) to such conduct and asked for “large and exemplary damages.” Id. at 498. The court granted a large sum of damages “as a punishment to the guilty, to deter from any such proceeding for the future, and as a proof of the detestation of the jury to the action itself.” Id. at 498-99.
In the related case of Huckle v. Money, 2 Wils.K.B. 205, 95 Eng.Rep. 768 (C.P.1763), the judge refused to set aside a jury verdict of 300 despite the judge’s view that actual damages could have amounted to at most 20. The Lord Chief Justice stated:
I think they have done right in giving exemplary damages. To enter a man’s house by virtue of a nameless warrant, in order to procure evidence, is worse than the Spanish Inquisition; a law under which no Englishman would wish to live an hour; it was a most daring public attack upon the liberty of the subject.
Id. at 769.
As it did in England, the purpose of punitive damages today focuses on punishment and deterrence.1 As the Restatement (Second) of Torts states:
Punitive damages are damages, other than compensatory or nominal damages, awarded against a person to punish him for his outrageous conduct and to deter him and others like him from similar conduct in the future.
Res (2nd) § 908(1) (1979). According to one respected commentary, punitive or exemplary damages:
are given to the plaintiff over and above the full compensation for the injuries, for the purpose of punishing the defendant, of teaching the defendant not to do it again, and of deterring others from following the defendant’s example.
Prosser and Keeton on the Law of Torts (5th Edition), § 2 at 9 (1984).
These purposes of punishment and deterrence are those frequently cited by the Supreme Court. According to the Court, it is important that damage awards do not “exceed an amount that will accomplish society’s goals of punishment and deterrence." Pacific Mutual Life Ins. Co. v. Haslip, — U.S.-,-, 111 S.Ct. 1032, 1045, 113 L.Ed.2d 1 (1991) (quoting Green Oil v. Hornsby, 539 So.2d 218, 222 (Ala. 1989)). The Supreme Court has termed punitive damages “private fines levied by civil juries to punish reprehensible conduct and to deter its future occurrence.” Gertz v. Robert Welch, Inc., 418 U.S. 323, 350, 94 S.Ct. 2997, 3012, 41 L.Ed.2d 789 (1974); International Brotherhood of Electrical Workers v. Foust, 442 U.S. 42, 48, 99 S.Ct. 2121, 2125, 60 L.Ed.2d 698 (1979); see also Molzof v. U.S., — U.S.-, 112 S.Ct. 711, 116 L.Ed.2d 731 (1992) (interpreting punitive damages as used in the Federal Tort Claims Act).
In the context of municipal liability, the Supreme Court has most recently spoken on the topic of punitive damages in Newport v. Fact Concerts, Inc., 453 U.S. 247, 101 S.Ct. 2748, 69 L.Ed.2d 616 (1981). Determining municipalities were not liable for awards of punitive damages under § 1983, the Court surveyed the state of the common law in 1871 with respect to punitive damages and noted:
In general, courts viewed punitive damages as contrary to sound public policy, because such awards would burden the very taxpayers and citizens for whose benefit the wrongdoer. was being chastised. The courts readily distinguished between liability to compensate for injuries inflicted by a municipality’s officers and agents, and vindictive damages ap*479propriate as punishment for the bad-faith conduct of those same officers and agents. Compensation was an obligation properly shared by the municipality itself, whereas punishment properly applied only to the actual wrongdoers. The courts thus protected the public from unjust punishment, and the municipalities from undue fiscal constraints.
Newport, 453 U.S. at 263, 101 S.Ct. at 2757-58 (emphasis added). The Court found analogous policies expressed in the course of the legislative debate over § 1983, noting “Congress’ opposition to punishing innocent taxpayers and bankrupting local governments.” Newport, 453 U.S. at 266, 101 S.Ct. at 2759. The Court noted:
Indeed, punitive damages imposed on a municipality are in effect a windfall to a fully compensated plaintiff, and are likely accompanied by an increase in taxes or a reduction in public services for the citizens footing the bill. Neither reason nor justice suggests that such retribution should be visited upon the shoulders of blameless or unknowing taxpayers.
Newport, 453 U.S. at 267, 101 S.Ct. at 2760.2
The Court thus concluded that “the deterrence rationale of § 1983 does not justify making punitive damages available against municipalities.” Newport, 453 U.S. at 268, 101 S.Ct. at 2760. The Court did not wish to run the “serious risk of the financial integrity of these governmental entities” that would be entailed by the direct imposition of punitive damages. Newport, 453 U.S. at 270, 101 S.Ct. at 2761.
In its reasoning, the Court focused on individual deterrence and doubted that the prospect of large punitive damages awards assessed against the municipalities would in actuality deter municipal officials including policymakers from wrongdoing. Newport, 453 U.S. at 267-69, 101 S.Ct. at 2760. For the Court, the “more effective” means of deterrence was to assess punitive damages against the offending official. As the Court pointed out:
it is far from clear that municipal officials, including those at the policymaking level, would be deterred from wrongdoing by the knowledge that large punitive awards could be assessed based on the wealth of their municipality. Indemnification may not be available to the municipality under local law, and even if it were, officials likely will not be able themselves to pay such sizable awards.... The Court previously has found, with respect to such violations, that a damages remedy recoverable against individuals is more effective as a deterrent than the threat of damages against a government employer.
Newport, 453 U.S. at 269-270, 101 S.Ct. at 2760, 2761.
Newport's, principle of individualized deterrence has been affirmed in subsequent decisions. The Supreme Court later noted that “[a] significant part of [Newport Js reasoning was that deterrence of constitutional violations would be adequately accomplished by allowing punitive damages awards directly against the responsible individuals.” Smith v. Wade, 461 U.S. 30, 36 n. 5, 103 S.Ct. 1625, 1629-30 n. 5, 75 L.Ed.2d 632 (1983).
Such a rationale of individualized deterrence poses troubling questions for the principles behind statutory indemnification arrangements.3 Whereas one of the purposes of punitive damages is punishment, giving a punitive damage award in any amount to a plaintiff where the individual defendant does not pay fails to punish that *480individual defendant. Taxpayers, not the offenders, are punished. Perhaps even more importantly, the second purpose of punitive damages, deterrence, is also ill-served. Indemnification eliminates the supposed deterrence behind the punitive damages award. Government officials are in essence told that they are if not legally then financially individually immune from the consequences of their constitutional violations.4 While it may be presumed that municipalities will be prompted to respond to a damages award with preventative policies and procedures, such generalized deterrence is simply too attenuated to warrant ignoring the perverse effects indemnification agreements have on individualized punishment and deterrence.
The case at bar demonstrates my concern for the illogic of punitive damages when the municipality, not the employees, becomes the entity totally “footing the bill.” Newport, 453 U.S. at 267, 101 S.Ct. at 2760. Although a city would not be directly liable for any punitive damages awards in a § 1983 case, Philadelphia is obligated to indemnify the individual defendants for their punitive damage liability. The legal bases for this indemnification are both a state statute, the Political Subdivision Tort Claims Act, 42 Pa.Cons.Stat.Ann. § 8548 (1982),5 and a municipal ordinance, The Philadelphia Code § 20-702 (1985).6 This case thus involves far more than implementation of the original conceptualization of the punitive damages concept. Pragmatically, this case is a hybrid of both some punitive damages rationales and some legislative provisions for indemnification that by their application vitiate the reasoning of the original punitive damages cases.7 My concerns over the illogic of punitive damages awards are heightened by the sub*481stantial awards rendered in this case.8
With great perception, the district court said:
in talking about the amount of punitive damages assessed against each of these individual defendants I am indulging in rank legal fiction. The truth is that the City will actually be paying punitive damages in this ease, or more accurately, the taxpayers of the City of Philadelphia will be paying.
It is to the question of whether this “legal fiction” should at least be consistently applied that I now turn.

B. Should Evidence of the Individual Defendant’s Net Economic Worth Be Required for the Imposition of Punitive Damages Awards in the Context of Municipal Liability?

The inquiry into the issue of the necessity of evidence of an individual defendant’s economic worth for imposition of a punitive damages award is controlled by federal common law. Basista v. Weir, 340 F.2d 74, 86-87 (3d Cir.1965) (citations omitted); Coulter v. Vitale, 882 F.2d 1286, 1289 (7th Cir.1989).
While there is no caselaw of the Supreme Court or in the Third Circuit precisely treating this issue, there are several statements of dicta. In Newport, as a corollary to its principle of individualized deterrence, the Court observed that awards against such officials would be based on these officials’ own wealth:
By allowing juries and courts to assess punitive damages in appropriate circumstances against the offending official, based on his personal financial resources, the statute directly advances the public’s interest in preventing repeated constitutional deprivations.
Newport, 453 U.S. at 269, 101 S.Ct. at 2761 (emphasis added).
In the Third Circuit, one panel has gone further than the mere relevance of economic worth evidence by interpreting Herman v. Hess Oil Virgin Islands Corp., 524 F.2d 767 (3d Cir.1975), to state that wealth of *482the defendant is a factor which “should be taken into account in assessing punitive damages.” Acosta v. Honda Motor Co., 717 F.2d 828, 839 (3d Cir.1983) (emphasis added). In finding that punitive damages could be assessed in the context of products liability, Acosta also termed the wealth of the defendant one factor by which “corporate defendants are protected from excessive punitive damage awards through judicial control both at the district court and appellate levels. ” Acosta, 717 F.2d at 839 (quoting Neal v. Carey Canadian Mines, 548 F.Supp. 357, 377 (E.D.Pa.1982)) (emphasis added); see also Miller v. Apartments and Homes, Inc., 646 F.2d 101, 111 (3d Cir.1981) (in § 1982 suit, court was “satisfied that the district court’s assessment of $25,000 punitive damages against entities receiving between $300,000 and $400,000 per month in gross rentals was not an abuse of discretion”).
On the other hand, a different panel stated in Bennis v. Gable, 823 F.2d 723, 734 n. 14 (3d Cir.1987):
We reject the defendants’ contention that evidence of their financial status was a prerequisite to the imposition of punitive damages. Although the wealth of the defendant, together with the size of the compensatory damage award may be relevant to the imposition of punitive damages, it can hardly be said that the defendants’ financial status was an element of plaintiffs’ cause of action to be proved before punitive damages could be awarded. Indeed, the Restatement (Second) of Torts, § 908(2) (1979), to which the Supreme Court cites in Newport lists wealth as only a factor, which “can” be considered. The defendants here had every opportunity to present evidence of their financial worth and chose not to do so.
While this footnote is only dicta, it is nonetheless significant for this court to consider. I do not, however, believe that the Bennis v. Gable dicta controls this case, since it is in conflict with other Third Circuit statements.
There are a variety of cases in other circuits9 and the state courts on this issue. However, there is no consistent thread that runs through each of them and many are only cursory treatments of the question.
One decision that presents a thoughtful analysis of the problem is Adams v. Murakami, 54 Cal.3d 105, 284 Cal.Rptr. 318, 813 P.2d 1348 (1991). In this California Supreme Court decision, a jury verdict had resulted in a $750,000 punitive damages award against the defendant doctor. Neither plaintiff nor defendant introduced any *483evidence at trial of the defendant’s financial condition. Reviewing the award, the California court reversed, holding that “an award of punitive damages cannot be sustained on appeal unless the trial record contains meaningful evidence of the defendant’s financial condition.” Id. 284 Cal.Rptr. at 319, 813 P.2d at 1349.
The California Supreme Court’s analysis is instructive. Asking first whether evidence of a defendant’s financial condition is a prerequisite to an award of punitive damages, the Adams court answered affirmatively, stating that “the key question before the reviewing court ... whether the amount of damages ‘exceeds the level necessary to properly punish and deter[ ]’ ... cannot be answered in the abstract.” Id. at 320, 813 P.2d at 1350. The court noted that the absence of financial condition evidence renders the court unable to consider the effect of the award on the defendant and thus unable to ensure that the purpose of the award — “to deter, not to destroy”— is fulfilled. Id. at 322, 813 P.2d at 1352. The court pointed out that with no evidence in the record, “a reviewing court can only speculate as to whether the award is appropriate or excessive.” Id. at 322, 813 P.2d at 1352. Noting that “the principle that a punitive award must be considered in light of the defendant’s financial condition is ancient” and quoting the Magna Carta, the court saw “no reason why a modern-day civil defendant should be entitled to less consideration than one was given 800 years ago.” Id. at 322-23, 813 P.2d at 1353.10
At least in the limited context of municipalities liable for punitive damages through indemnification agreements, federal courts should, I believe, adopt a similar principle as the California Supreme Court. We should extend the rationale behind the undisputed principle of federal common law that the wealth of the defendants is an admissible and relevant factor at trial with respect to punitive damages, Newport, 453 U.S. at 269, 269 n. 30, 101 S.Ct. at 2761, 2761 n. 30; Herman v. Hess Oil Virgin Islands Corp., 524 F.2d 767, 772 (3d Cir.1975), to the municipal indemnification agreement cases where only an insistence on the necessity of such evidence will ensure that the purposes of punitive damages are served. Consideration of such evidence at both the trial and appellate levels will ensure punitive damages awards satisfy the goals of punishment and deterrence. Such evidence would ensure that wrongdoers not taxpayers are punished and that likely future offenders are deterred not emboldened.11
To address the necessary subsequent question, I would hold that, if such evidence is required at trial and upon appel*484late review, then the burden of production must be placed on the plaintiff. As the Adams v. Murakami court noted, “the very nature of punitive damages” points to the plaintiff having the burden since “[a]n award of punitive damages, though perhaps justified for societal reasons of deterrence, is a boon for the plaintiff.” Id. 284 Cal.Rptr. at 327, 813 P.2d at 1357. Moreover, in the light of the realities of trial practice, it will simply be unfair to place this burden on the defendant, subjecting that party to an inference of admitted liability. While this fairness problem could be addressed by bifurcation of the trial into a phase regarding the liability for punitive damages and a phase regarding the calculation of the amount of punitive damages, I would prefer to lessen that strain on the judicial system. Finally, I note that the oft-stated argument that this burden should be placed upon the defendant because the facts regarding defendant’s net worth are peculiarly within the control of the defendant has minimum minimum weight at a time when the federal rules governing discovery have been greatly liberalized.
I would thus hold that it is necessary for the plaintiff to produce evidence at trial of a defendant’s net economic worth to sustain a substantial punitive damages award where municipal indemnification agreements are involved. The plaintiff would have the burden of producing such evidence.

C. The Application to this Case

The facts of the instant case clearly fall within the bounds of the doctrine I would announce today. These punitive damages are substantial and awarded in the context of municipal liability. Most importantly, they are simply not supported by any evidence of the individual defendants’ net economic worth. The record in the instant case reveals not even a scintilla of evidence of the financial position of any of the defendants. As the district court wrote: “[T]he evidence is devoid of details as to defendants’ financial position. The most that can be gleaned is that they have been government workers for most of their adult lives.”
I recognize that the present punitive damages awards against Grasso, Stoner, and Gallagher should not stand. However, since the law was unclear on this issue and I believe that plaintiffs’ counsel may have been misled by this court’s dicta in Bennis v. Gable, 823 F.2d 723, 734 n. 14 (3d Cir.1987), I think that plaintiffs should be given the opportunity in a new trial on the punitive damage issue to establish proof of the defendants' financial net worth.

. Since 1763 and during the doctrine's development in American courts, there has been some debate as to the precise rationale for this category of damages. See generally Note, Exemplary Damages in the Law of Torts, 70 Harv.L.Rev. 517 (1957); L. Schlueter, K. Redden, Punitive Damages § 1 (1989).


. In a footnote, the Court went to note: "It is perhaps possible to imagine an extreme situation where the taxpayers are directly responsible for perpetrating an outrageous abuse of constitutional rights.” Newport, 453 U.S. at 267 n. 29, 101 S.Ct. at 2760 n. 29. This scenario is, of course, not brought up by the facts of the instant case.


. The Supreme Court only implicitly and with qualifications approved municipal indemnification agreements. Newport, 453 U.S. at 269-70 n. 30, 101 S.Ct. at 2761 n. 30. The Court specifically cited only state statutes that "exclude indemnification for malicious or willful misconduct by the employees.” Id.
I do not suggest that Newport nullifies these municipal obligations. See Bell v. Milwaukee, 746 F.2d 1205, 1271 (7th Cir.1984).


. This inherent illogic has been recognized by and acted upon by at least one civil rights plaintiff. In Cornwell v. Riverside, 896 F.2d 398 (9th Cir.1990), cert. denied, 497 U.S. 1026, 110 S.Ct. 3274, 111 L.Ed.2d 784, the plaintiff was awarded $45,000 in a § 1983 action punitive damages award. When the city offered to pay the punitive damages assessed against five of its police officers, the plaintiff refused to accept them. She argued that "there is a federal policy that forbids the payment of punitive damages by a municipality.” Id. The court ultimately rejected plaintiff's argument, reasoning that "When the City decides that it is in its best interest to pay, the taxpayers have decided through their representatives that it is to their benefit to help out the officers.” Id. at 400. As the district court wryly noted in the instant case: "Unlike Cornwell, here plaintiffs are quite content to take their punitive damage dollars not directly from the personal defendants, but inherently from the City’s taxpayers.”


. 42 Pa.Cons.Stat.Ann. § 8548(a) provides: "Indemnity by local agency generally. When ... it is judicially determined that an act of the employee caused the injury and such act was, or that the employee in good faith reasonably believed that such act was, within the scope of his office or duties, the local agency shall indemnify the employee for payment of any judgment on the suit.”
A recent Pennsylvania Supreme Court decision affirmed that the state law provision requires a municipality to indemnify an employee for "any judgment" rendered against the employee acting within the scope of his duties in a § 1983 action, holding that this included attorney's fees, costs, and expenses as well as compensatory damages. Wiehagen v. North Braddock, 594 A.2d 303 (Pa.1991).


. Section 20-702 provides: “Representation by City. The City Solicitor shall defend and the City of Philadelphia shall indemnify and hold harmless the officers and employees of the City, whether currently employed by the City or not, against and from any and all personal liabilities, actions, causes of action, and any and all claims made against them whatever for acts performed within the scope of their employment.”


. The unusual nature of this case did not escape plaintiffs’ counsel. In an eloquent summation to the jury, he grabbed the best of both worlds and argued:
And punitive damages, members of the jury, are beyond compensatory damages, punitive damages are just what it says. It means imposing an additional damage, penalty. It is done to teach someone a lesson. It is done to teach them, don’t do it again. And, it is done to have a ringing message to the Grassos and the Stoners and the Gallaghers and the cities and the police departments that discriminate ....
Now, in this case, each of the individual defendants as you will hear from Tucker to Gallagher to Stoner to Grasso, they are not being sued as private citizens, they are being sued in their official capacity, in their positions of employment that they had for the City because the City bears responsibility for what they did. So they are sued in their official capacity.
Jt.App. at A6419-20 (emphases added).


. The instant case awards a very substantial award of punitive damages, $1,200,000 after re-mittitur, much more substantial than those awarded by other civil rights cases decided in this Circuit under § 1983.
See Mayberry v. Walters, 862 F.2d 1040, 1042, (3d Cir.1988) (upholding a district court judgment entered after a jury verdict indicated awards of $500 in punitive damages against each of three prison officials after plaintiff was attacked by a fellow prisoner), appeal after remand, 884 F.2d 1384 (1989); Fletcher v. O'Donnell, 867 F.2d 791 (3d Cir.1989) (affirming without discussion of excessiveness a punitive damages award of $750 against a police officer who used excessive force against the plaintiff), cert. denied, 492 U.S. 919, 109 S.Ct. 3244, 106 L.Ed.2d 591; Abraham v. Pekarski, 728 F.2d 167 (3d Cir.1984), cert. denied, 467 U.S. 1242, 104 S.Ct. 3513, 82 L.Ed.2d 822 (affirming without discussion punitive damages awards of $2,000 against each of five individual members of a township’s Board of Commissioners after plaintiff was discharged from his position as the township director of roads and public property); Black v. Stephens, 662 F.2d 181, 192 (3d Cir.1981) (a case orally argued before the Supreme Court’s decision in Newport v. Fact Concerts, Inc., 453 U.S. 247, 101 S.Ct. 2748, 69 L.Ed.2d 616 (1981), not finding excessive punitive damages awards of $1,500 against the chief of police and $10,000 against the municipality), cert. denied 455 U.S. 1008, 102 S.Ct. 1646, 71 L.Ed.2d 876 (1982); Perez v. Cucci, 725 F.Supp. 209 (D.N.J.1989) (awarding $25,000 in punitive damages to a plaintiff who was demoted from the rank of plainclothes detective to uniformed patrolman because he had openly supported the candidacy of a (defeated) mayoral candidate); Carpenter v. Dizio, 506 F.Supp. 1117 (E.D.Pa.1981), aff'd without op., 673 F.2d 1298 (3d Cir.) (city police officers who had arrested and severely beaten the plaintiff were assessed some portion of a $20,000 punitive damages award); Hild v. Bruner, 496 F.Supp. 93 (D.N.J.1980) (two plaintiffs each awarded punitive damages of $5,000, $5,000, and $3,000 against each of three individual police officers involved in a struggle resulting in injuries to the plaintiffs); Pitts v. Kee, 511 F.Supp. 497 (D.Del.1981) (prison inmate kept in solitary confinement awarded $500 in punitive damages); Schreffler v. Board of Education, 506 F.Supp. 1300 (D.Del.1981) (district court remitted the jury verdict from $77,500 to $7,750 and awarded punitive damages against six defendants when a former high school principal brought suit against the Board of Education for refusal to renew his contract); see also Bennis v. Gable, 823 F.2d 723, 734 (3d Cir.1987) (vacating on other grounds four punitive damages awards, two of $40,000 and two of $100,000, in favor of police officers allegedly demoted for exercise of protected First Amendment activity and noting in dicta that “the amount of punitive damages actually awarded may well have been excessive.”); Miller v. Apartments and Homes, Inc., 646 F.2d 101, (3d Cir.1981) (affirming punitive damages of $25,000 under § 1982).


. Some cases support the proposition that evidence of defendant’s financial condition is not necessary to serve the purposes of punitive damages and the proposition that if a defendant wishes to have evidence of his financial condition considered, it is his burden to introduce such evidence. Smith v. Lightning Bolt Productions, Inc., 861 F.2d 363, 373 (2nd Cir.1988); Zarcone v. Perry, 572 F.2d 52 (2nd Cir.1978); Fishman v. Clancy, 763 F.2d 485, 490 (1st Cir.1985); Tri-Tron International v. Velto, 525 F.2d 432 (9th Cir.1975); El Ranco, Inc. v. First Nat'l Bank, 406 F.2d 1205, 1218-19 (9th Cir.1968), cert. denied, 396 U.S. 875, 90 S.Ct. 150, 24 L.Ed.2d 133 (1969); Woods-Drake v. Lundy, 667 F.2d 1198, 1203 n. 9 (5th Cir.1982); Ortega v. Kansas City, 659 F.Supp. 1201, 1213-14 (D.Kan.1987), rev’d on other grounds, 875 F.2d 1497 (10th Cir.1989), cert. denied, 493 U.S. 934, 110 S.Ct. 325, 107 L.Ed.2d 315 (1989).
Other cases support the proposition that evidence of economic worth is necessary to ensure that punitive damages punish and deter. Hollins v. Powell, 773 F.2d 191 (8th Cir.1985), cert. denied, 475 U.S. 1119, 106 S.Ct. 1635, 90 L.Ed.2d 181 (1986); Bredberg v. Long, 778 F.2d 1285, 1290 (8th Cir.1985) ("Punitive-damages awards must not exceed the level necessary properly to punish and deter.”); Bankers Life & Cas. Co. v. Kirtley, 307 F.2d 418, 425 (8th Cir.1962) (punitive damages award of $650,000 set aside as excessive in absence of reliable economic worth evidence); see also Estate of Davis v. Hazen, 582 F.Supp. 938, 941 (C.D.Ill.1983) (in a § 1983 and wrongful death suit, raising the issue of the relationship between the size of the award ($525,000) and defendant’s financial worth sua sponte "because of the size of the punitive damage award” and deciding to hold a hearing to determine defendant’s financial worth "in light of defendant's employment as an information clerk with the Decatur Police Department and, in light of the magnitude of the punitive damage award in this case.”); Harris v. Harvey, 605 F.2d 330, 341 (7th Cir.1979), cert. denied, 445 U.S. 938, 100 S.Ct. 1331, 63 L.Ed.2d 772 (1980) ("the trial judge should consider reducing the $200,-000 [punitive damages] award if defendant can show financial hardship.”)


. The California Supreme Court also noted that the question before it was one of state law but one which had "recently acquired a federal constitutional dimension, which although not dispositive, weighs strongly in favor of requiring evidence of a defendant’s financial condition.” Adams v. Murakami, 284 Cal.Rptr. at 325, 813 P.2d at 1355. The court stated:
Haslip ... has made clear a constitutional mandate for meaningful judicial scrutiny of punitive damages awards. This requirement weighs heavily in favor of evidence of a defendant’s financial condition. Absent such evidence, a reviewing court cannot make an informed decisions whether the amount of punitive damages is excessive as a matter of law. That commonsense concern it itself sufficient to require such evidence as a matter of state law. Moreover, in light of Haslip, the absence of such evidence raises doubts as to the constitutionality of a punitive damages award.
Id. at 326, 813 P.2d at 1356 (footnotes and citations omitted). But cf. Adams v. Murakami, 284 Cal.Rptr. at 330, 813 P.2d at 1360 (Kennard, J. concurring) (majority’s discussion of Pacific Mutual Ins. Co. v. Haslip is unnecessary).


. I would decide this question as a matter of this court’s power to decide federal common law and express no opinion on any constitutional issue relating to punitive damages. Cf. Laughinghouse v. Risser, 786 F.Supp. 920, 927 (D.Kan.1992) (rejecting a constitutional claim based on Adams v. Murakami, 54 Cal.3d 105, 284 Cal.Rptr. 318, 813 P.2d 1348 (1991)). At least one court has stated that the Seventh Amendment prohibits a court applying federal law from using a post-trial review scheme where that court considers evidence which may not have been presented to the jury, such as the Alabama scheme upheld in Haslip. Mattison v. Dallas Carrier Corp., 947 F.2d 95, 107-10 (4th Cir.1991).
However, I can see no Seventh Amendment restriction upon the conclusion I would reach here both because I would require the jury to consider such evidence and because the court would not consider any new evidence.